Citation Nr: 1242625	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-48 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  He died in April 2009.  The appellant is his widow.

The matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2012, the Veteran testified at a Travel Board hearing, and a copy of the transcript for this hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2011 letter, the Veteran's VA treating psychiatrist indicated that his last appointment with the Veteran was on February 19, 2009 and that the Veteran regularly attended his group session for his PTSD.  However, the record does not contain any VA outpatient treatment records dated past 2006.  Because the Board has identified potentially outstanding VA records pertinent to the appellant's claim, VA must undertake efforts to acquire such documents as these records may be material to the claim.  In this regard, it is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

VA must make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2012).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  The Veteran's April 2009 death certificate shows that the cause of his death was morphine intoxication.  One of the appellant's contentions is that morphine was not the only drug that produced the Veteran's death.  According to the appellant, it was a combination of morphine and the medications prescribed by VA to treat his PTSD. (Transcript (T.) at page (pg.) 5.)  

The Veteran's April 2009 autopsy report shows that his blood contained a lethal level of morphine, as well as citalopram, diazepram, and quetiapine, medications that are known to be prescribed to treat psychiatric conditions.  Additionally, in an October 2011 letter, the Veteran's VA treating psychiatrist indicated that the impression of his VA treatment team was that the Veteran's death was due to either an accidental overdose or that he took a combination of medications that had adverse interactions

With respect to the etiology of the Veteran's death, an October 2010 VA examination report shows that  the examiner indicated that he could not find any rationale for a link between the Veteran's cause of death due to morphine intoxication and PTSD.  He also stated that the Veteran's morphine intoxication was not aggravated by PTSD.  However, he did not provide a specific opinion as to whether the Veteran's fatal morphine intoxication was any way caused or aggravated by the medications that the Veteran used to treat his PTSD.  Thus, in light of the appellant's contentions and the evidence of record (particularly the Veteran's treating physician's October 2011 statement and the April 2009 autopsy report), the Board finds that the October 2010 VA opinion is inadequate and that a new opinion is s necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she furnish the names, addresses, and dates of treatment, as well as authorization for release of such records, for all medical providers from whom the Veteran received treatment for his PTSD.  After securing the necessary authorizations for release of this information, obtain copies of all treatment records referred to by the appellant, not already of record, including all VA treatment records contained at any pertinent VA medical facility.

2.  Forward the Veteran's claims file to the appropriate specialist who is requested to provide an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that his PTSD, including any medication used for treatment thereof, contributed substantially or materially to his death from morphine intoxication, or combined to cause death, or aided or lent assistance in producing death.  The examiner must also discuss the findings contained in the Veteran's April 2009 autopsy report, as well as the October 2011 statement from the Veteran's treating VA psychiatrist.

The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  A complete rationale for any opinion rendered must be provided.
		
3.  Thereafter, the appeal should be readjudicated.  If any benefit sought remains denied, furnish the appellant and her representative an appropriate Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


